*767Order in so far as it vacates order granting leave to sue the receiver and denies the motion for leave to sue reversed on the law, with ten dollars costs and disbursements to appellant, and order granting leave to sue reinstated. The petition upon which the order granting leave to sue the receiver was made is not printed in the record. We assume, however, that sufficient facts were presented to indicate that there was a prima facie case of negligence against the receiver. In such actions all of the facts should be brought out on a trial before there can be a determination as to the liability of a receiver of rents in a foreclosure action who is authorized to make repairs. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.